Citation Nr: 1710763	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial rating for right knee limitation of flexion in excess of 10 percent.

3.  Entitlement to an initial rating for right knee instability in excess of 10 percent.  

4.  Entitlement to an initial rating in excess of 10 percent prior to June 23, 2015 and 20 percent from that date for instability of the left knee.

5.  Entitlement to an initial compensable rating for residuals of healed fracture of the right fifth finger, including ankylosis.

6.  Entitlement to an initial compensable rating for residuals of trauma to the left fifth finger.

7.  Entitlement to an initial compensable rating for scars, residuals of left knee arthroscopic surgery, prior to June 23, 2015 and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in August 2009 (which granted service connection for left knee instability separately rated 10 percent and residuals of trauma to the left fifth finger rated noncompensable and denied a compensable rating for residuals of healed fracture of the right fifth finger) and October 2012 (which granted service connection and assigned a noncompensable rating for scars, residuals of left knee arthroscopic surgery and denied an increased rating for right knee DJD).  

These matters were previously before the Board in September 2014, when they were remanded for additional development.  The September 2014 Board decision also granted the claims of service connection for kidney cancer and erectile dysfunction and denied the claims of service connection for obstructive sleep apnea and a disability manifested by overactive bladder, an earlier effective date for the grant of service connection for hypertension with chronic kidney disease, increased ratings for hypertension with chronic kidney disease and diabetes mellitus and determined that the reduction of the rating for left knee DJD from 40 percent to 10 percent was proper.  [Notably, the Veteran appealed the Board decision as to the reduction of the rating for his left knee DJD to the Court and, pursuant to an April 2015 Court Order granting a Joint Motion for Remand, a June 2015 Board decision (by a Veterans Law Judge (VLJ) other than the undersigned) determined that the reduction of the rating for left knee DJD from 40 percent to 10 percent was not proper and restored the prior rating.]  

An interim August 2015 rating decision granted a separate rating for painful scars of the left knee (associated with scars, residuals of left knee arthroscopic surgery) rated 30 percent from June 23, 2015, limitation of flexion of the right knee rated 10 percent from April 7, 2008, instability of the right knee rated 10 percent from June 23, 2015 and ankylosis of the right little finger rated noncompensable from June 23, 2015.  This rating decision also assigned an increased 20 percent rating for left knee instability from June 23, 2015.  Notably, the prior noncompensable ratings for residuals of healed fracture, right 5th finger, and scars, residuals of left knee arthroscopic surgery, remained in effect (and the right 5th finger ankylosis and residuals of healed fracture are rated under the same Diagnostic Code).  As the separate ratings compensate the same symptoms (right 5th finger limitation of motion and left knee scar pain) and evaluation of the same disability under various diagnoses is to be avoided, the issues are characterized as shown above.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

In addition, the Veteran did not file any document with VA expressing disagreement with the initial ratings assigned for his right knee limitation of flexion and instability.  However, the right knee limitation of flexion and instability are manifestations of his service-connected right knee DJD and, when he disagreed with the rating assigned for his right knee DJD, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for his service-connected right knee disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Similarly, the Veteran has not expressed satisfaction with the staged increased rating assigned for his left knee instability.  Id.  As such, the bilateral knee claims are characterized as shown above.  

The matters of increased ratings for the Veteran's bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right 5th finger has ankylosis from the proximal interphalangeal (PIP) joint of 20 degrees, and may not be rated as an amputation; there is no resulting limitation of motion of other digits, interference with the overall function of the hand or arthritis of two or more minor joint groups related to the 5th finger has not been demonstrated.

2.  The Veteran's left 5th finger has ankylosis from the PIP joint of 20 degrees, and may not be rated as an amputation; there is no resulting limitation of motion of other digits, interference with the overall function of the hand or arthritis of two or more minor joint groups related to the 5th finger has not been demonstrated.

3.  Prior to June 23, 2015, the Veteran's left knee surgical scars were well healed and asymptomatic.  

4.  From June 23, 2015, the Veteran is shown to have 5 painful left knee surgical scars which are linear, stable and not productive of limitation of function. 


CONCLUSIONS OF LAW

1.  A compensable rating for residuals of healed fracture of the right fifth finger is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5156, 5227, 5230 (2016).

2.  A compensable rating for residuals of trauma to the left fifth finger is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Code 5156, 5227, 5230 (2016).

3.  The criteria for a compensable rating prior to June 23, 2015 and in excess of 30 percent from that date for scars, residuals of left knee arthroscopic surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (prior to and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left and Right Finger

Disability of the little (5th) finger is rated based on limitation of motion.  Any limitation of motion of the little finger, including ankylosis, is rated as 0 percent disabling.  38 C.F.R. § 4.71a, Codes 5230 and 5227.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Code 5227. 

Amputation of the little finger without resection of the metacarpal, at the proximal interphalangeal joint or proximal thereto is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5156.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  

A 10 percent rating is also appropriate upon X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f).

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Review of the record shows that an October 1995 rating decision granted service connection for healed fracture, right 5th finger, rated zero percent disabling under Code 5227 for ankylosis of the ring or little finger (and traumatic amputation, left ring finger at middle phalanx level, rated 10 percent under Code 5155 for amputation of the ring finger without metacarpal resection at the PIP joint or proximal thereto.)  The October 1995 rating decision also noted treatment for left 5th finger trauma in service but denied service connection on the basis of no residual or chronic disability.  

On October 23, 2008, the Veteran contacted VA and again claimed service connection for left 5th finger fracture.  

October 2008 private treatment reports note the Veteran's complaint of both small fingers "drawing up" and resulting in his feeling of being unable to "draw his weapon the way he should."  He also reported that the fingers ache, "he has a peripheral neuropathy and his hands go to sleep and the right hand stays kind of numb all the time."  Examination of the fingers showed he had "about a 20 degree flexure contracture of both PIP (proximal interphalangeal) joints of both small fingers."  He had full flexion of both small fingers and no swelling, erythema or increased warmth.  Both small fingers were slightly tender to palpation.  X-ray studies of both hands showed degenerative arthritis of the PIP joints of both small fingers (and degenerative changes throughout the other fingers.)  The examiner commented that the Veteran "has regular degenerative arthritis that we all get with age" and saw "no reason [the Veteran] wound not be able to function as a police officer."  

Upon consideration of the October 2008 private treatment records, an August 2009 rating decision reopened the left 5th finger claim and granted service connection for residuals of trauma, left 5th finger, rated noncompensable from October 23, 2008 under Code 5230 for limitation of motion of the ring or little finger.  The August 2009 rating decision also denied a compensable rating for residuals of healed fracture, right 5th finger.  

In a November 2008 statement, the Veteran reported having degenerative arthritis in both hands which caused severe flexion in the small fingers of each hand.  

A September 2009 VA hand, thumb and fingers examination report notes the Veteran's complaints of decreased range of motion, increased constant pain and increased frequency, duration and intensity of flare-ups of pain.  Examination of the hands showed bilateral flexion deformities of the fifth PIP joints.

Clinical records from the Social Security Administration include an August 2012 examination report which notes that the Veteran was "unlimited" in "handling (gross manipulation)" and "fingering (fine manipulation)."  

On June 23, 2015 VA hand and finger conditions examination, the diagnosis was ankylosis of the 5th finger proximal PIP joints of each hand.  The examiner noted a "[l]ong history of ankylosis BL (bilateral) 5th PIPs but progressively worse over the years with more pain and difficulty handling jars etc."  The examiner further noted pain on examination which "does not result in/cause functional loss."  "Less movement than normal due to ankylosis, adhesions, etc., [d]eformity" were noted as additional contributing factors of disability.  Each little finger was ankylosed in 20 degrees of flexion which made it "hard to pick up large objects."  

An August 2015 rating decision granted service connection and a separate noncompensable rating for ankylosis of the right little finger from June 23, 2015 under Code 5227 for ankylosis (the same Code as previously rated).  Notably, the noncompensable ratings for residuals of right 5th finger fracture and left 5th finger trauma remain in effect.

The rating schedule specifically provides that any limitation of motion of the little finger shall be rated as noncompensable; and that a compensable rating for disability of the little finger is not warranted absent amputation or involvement of multiple minor joint groups. 

In this case, the Veteran's little fingers have not been amputated, the metacarpophalangeal and PIP joints of either 5th finger are not ankylosed and he is not service connected for multiple joint groups of either hand.  As such, the criteria for a compensable rating for disability of the right and/or left little finger under the assigned schedular criteria (Codes 5230 and/or 5227) and/or other potentially applicable schedular criteria (Codes 5156 and 5003), are not met. 

The Note to Diagnostic Code 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected right and/or left 5th finger.  Here, although the June 2015 examiner noted pain on examination and difficulty picking up large objects, there is no evidence that the 5th finger disability of either hand has interfered with the overall function of the hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Code 5227.  Notably, service connection is also in effect for traumatic amputation of the left ring finger, rated 10 percent.  Consideration of rating multiple digits of the left hand would not result in an increased evaluation.  

The Board recognizes the Veteran's lay statements of pain and limitation of motion in his right and left little fingers.  However, limitation of motion does not entitle the Veteran to a higher disability rating.  He is already in receipt of the maximum schedular disability rating available for limitation of motion of the right and left 5th fingers under Codes 5227 and 5230.  Instead, as previously mentioned, his 5th finger must result in ankylosis equivalent to an amputation to warrant a compensable disability rating.  Thus, even when considering the Veteran's complaints of pain and limitation of motion, the requirements for a compensable disability rating for the right and/or left 5th metacarpal are not met.  Accordingly, the Board finds that the current noncompensable evaluation adequately compensates the Veteran for the pain and functional impairment caused by his service-connected residuals of right 5th finger fracture (including ankylosis) and left 5th finger trauma.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Furthermore, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United States Court of Appeals for Veterans Claims (Court) determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  

Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable minimum rating available under Codes 5227, 5230.  In Sowers v. McDonald, the Court held that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying Diagnostic Code.  See Sowers v. McDonald, 27 Vet. App. 472 (2016).  Because Codes 5227 and 5230 for limitation of motion of the little finger of either hand provide for a maximum noncompensable rating, a compensable rating is not available under those diagnostic codes due to the provisions of 38 C.F.R. § 4.59.  

In view of the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for compensable ratings for his service-connected 5th finger of each hand.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the claims are denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Scar

The matter of a compensable rating for scars, residuals of left knee arthroscopic surgery, prior to June 23, 2015 and in excess of 30 percent from that date arises from the Veteran's claim for an increased rating for his left knee disability.  Review of the record shows that VA received the Veteran's informal claim for an increased rating for his service-connected left knee on January 9, 2008.  See VA Form 119, Report of Contact, dated January 9, 2008.  

The rating criteria used to evaluate scars were revised effective October 23, 2008.  However, the revised criteria apply only to claims filed on or after October 23, 2008 unless the Veteran requests that the Agency of Original Jurisdiction (AOJ) review the claim under the 2008 revised criteria.  Although the Veteran has not requested such review, the record reflects the AOJ has adjudicated the claim under the revised rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider the rating criteria effective both prior to and from October 23, 2008.

Prior to and from October 23, 2008, Code 7800 addresses scarring of the head, face, or neck, while Code 7802 provides a 10 percent evaluation for scars with an area of 144 square inches (929 square centimeters) or greater.  Neither of these criteria apply to the left knee surgical scars; hence, they will not be discussed further. 

Prior to October 23, 2008, Code 7801 evaluated scars that were deep or caused limited motion, while from October 23, 2008, Code 7801 evaluates deep and nonlinear scars.  There is no evidence the Veteran's left knee surgical scars are deep or causes limited motion.  Therefore, Code 7801 also will not be discussed further. 

Prior to October 23, 2008, Code 7803 provided a 10 percent rating for superficial, unstable scars.  Note (1) indicated an unstable scar was one where, for any reason, there was frequent loss of covering of the skin over the scar.  Note (2) indicated a superficial scar was one not associated with underlying soft tissue damage.  Code 7803 was removed, effective October 23, 2008.

Prior to October 23, 2008, Code 7804 provided a 10 percent rating for a superficial scar that was painful on examination. 

From October 23, 2008, Code 7804 was revised to provide a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.

Prior to October 23, 2008, Code 7805 provided that scars, other, could be rated based on limitation of function of the affected part.  Similarly, from October 23, 2008, Code 7805 provides that any disabling effects not considered in a rating provided under Codes 7800-7804 can be considered under another appropriate Code.  [Notably, service connection is also in effect for left knee instability rated 10 percent prior to June 23, 2015 and 20 percent from that date (addressed in the remand section below) and degenerative joint disease with limitation of extension rated 40 percent.]

As discussed herein, no higher rating is warranted in this case with consideration of the new criteria at any time since the effective date of the amendments.  Consequently, discussion of retroactivity principles is unnecessary.

Since his April 2008 VA knee examination, it is noted that the Veteran's initial left knee surgery was in 1974 and he had undergone 3 subsequent left knee surgeries.  

October 2008 private treatment records include findings of "well-healed surgical scars on the left knee" on physical examination.  

A July 2009 VA treatment report notes multiple well-healed left knee surgical scars.  

A September 2012 VA knee examination report notes that the left knee surgical scars were not painful or unstable.  

An October 2012 rating decision granted service connection for scars, residuals of left knee arthroplasty, rated zero percent from June 29, 2012, the date which the RO determined to be the receipt of the Veteran's claim for increase in his service-connected left knee disability.  

In November 2012, VA received photographs of the Veteran's knees which showed numerous healed scars.

In a July 2013 statement regarding his left knee, the Veteran reported that he had "severely painful scars."

VA treatment records include an October 2014 finding of "multiple well-healed surgical scars" of the left knee.  

A June 23, 2015 VA scars examination report includes a finding of 5 or more painful linear scars productive of "burning pain."  None of the scars were unstable, with frequent loss of covering of skin over the scar, or resulted in limitation of function.  

An August 2015 rating decision granted an increased 30 percent rating for painful scars of the left knee from June 23, 2015, the date of VA examination showing increased disability.  

Review of the record shows that prior to June 23, 2015, the Veteran's left knee surgical scars were consistently described as "well-healed" by clinicians.  While the Veteran reported "severely painful" scars of the left knee in a July 10, 2013 written statement, a later VA treatment record in October 2014 again described the scars as "well-healed."  The October 2014 record included a brief orthopedic examination and pain was noted with range of motion, but not in relation to the scars.  The Board infers from the 2014 description of the scars as "well-healed" that they were not severely painful at that time.  If they had been, the Board believes the clinician would have noted this fact as, when range of motion was assessed and pain was found, such pain was recorded.  Therefore, the Board finds that the preponderance of the evidence is against a finding of painful left knee surgical scars prior to June 23, 2015 such as would warrant a higher, or compensable, rating. For these reasons, prior to June 23, 2015, a compensable rating for left knee scars is not warranted.  

Review of the record also shows that an evaluation in excess of 30 percent from June 23, 2015 is also not warranted.  In this regard, the June 23, 2015 VA examination shows that the Veteran has five painful left surgical scars which are linear and stable.  As such, he is in receipt of the maximum scheduler evaluation permitted for unstable or painful scars.  See Code 7804.  As the scars are not both painful and unstable, an additional 10 percent evaluation based on the total number of painful or unstable scars is not warranted.  

The Veteran is in receipt of the maximum 30 percent rating for 5 or more painful scars.  Further, the evidence does not show (and the Veteran does not claim) that the scars are unstable.  For these reasons, the requirements for an evaluation in excess of 30 percent from June 23, 2015 are not met.  

In view of the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for scars, residuals of left knee arthroscopic surgery, prior to June 23, 2015 and in excess of 30 percent from that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular and TDIU Considerations

The Board has considered whether these matters should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected bilateral 5th finger and left knee scars fall within the criteria for the noncompensable ratings assigned for his bilateral 5th finger and staged noncompensable and 30 percent ratings assigned for his left knee scars.  The record does not reflect (or suggest) any symptoms/impairment as a result of these disabilities not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability due to service-connected disability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no suggestion that the Veteran has been actually or effectively rendered unable to obtain or maintain gainful employment due to his service-connected bilateral 5th finger and/or left knee scars.  To the contrary, although the June 2015 examiner noted that the Veteran's bilateral 5th finger disabilities make it hard to pick up large objects, neither the hand and finger conditions nor the scars examination reports show that the Veteran is unemployable as a result of his service-connected bilateral 5th finger and/or left knee scar disabilities and such is not suggested by the evidence of record during the appeal period.  Moreover, the Veteran has been in receipt of a combined 100 percent disability rating since October 23, 2008 and he has reported that he became too disabled to work on May 29, 2012.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received June 2012.  As such, consideration of a TDIU based solely on bilateral 5th finger and/or left knee scar disabilities is not warranted.


ORDER

A compensable evaluation for residuals of healed fracture of the right fifth finger, including ankylosis, is denied.

A compensable evaluation for residuals of trauma to the left fifth finger is denied.

A compensable rating for scars, residuals of left knee arthroscopic surgery, prior to June 23, 2015 and in excess of 30 percent from that date is denied.  


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to his bilateral knee increased rating claims.  38 C.F.R. § 3.159.

Although the Veteran underwent VA knee and lower leg conditions examination most recently in June 2015, as the examination report does not include findings as to the Veteran's functional impairment due to pain on active and passive motion and during weightbearing and non-weightbearing, it is inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016).  [Notably, while the knees are paired joints, in this case, both knees are disabled, thus range of motion measurements for the opposite "undamaged" joint is not possible.  However, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weightbearing and nonweightbearing.]  Accordingly, as additional information regarding the Veteran's functional impairment would assist in adjudicating his claims, remand for a VA examination to ascertain the current severity of his bilateral knee disabilities is necessary.

Notably, while the matter being remanded regarding the left knee is instability (rather than limitation of motion), additional information regarding the functional impairment resulting from the Veteran's service-connected left knee instability would assist in adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  Thereafter, arrange for the Veteran to be afforded an examination to determine the nature and severity of his service-connected bilateral knee disabilities.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  In particular, the examiner is requested to address the following: 

a.  Please conduct range of motion testing of each knee, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so; and

b.  Please identify the nature and severity of any locking, swelling, and/or effusion in the knees, given the Veteran's history of left knee surgeries.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, review the expanded record and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


